1    Jared T. Walker (SB#269029)
     P.O. Box 1777
2    Orangevale, CA 95662
     T: (916) 476-5044
3    F: (916) 476-5064
     jared@jwalker.law
4

5    Attorney for Plaintiff,
     PAULINE DUVAL
6

7                               IN THE UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9    PAULINE DUVAL,                                      Case No.: 18-cv-02701-KJN
10            Plaintiff,
                                                         STIPULATION FOR FIRST EXTENSION
11                         v.                            OF TIME FOR PLAINTIFF TO FILE
                                                         OPENING BRIEF
12   ANDREW M. SAUL,
     Commissioner of Social Security,
13
               Defendant.
14

15

16          IT IS STIPULATED, by and between the parties, through their respective counsel of record,

17   that the time for Plaintiff to file her motion for summary judgment be extended thirty (30) days from

18   the present date such that Plaintiff’s new deadline, with the Court’s approval, will be July 8, 2019.

19   This is Plaintiff’s first request for an extension of time. Plaintiff recently retained new counsel who

20   first appeared in this action on May 18, 2019, and only thereafter received the administrative record,

21   having no prior familiarity with this case, the record of which exceeds 1,000 pages. With the Court’s

22   approval, the parties further stipulate that all other dates in the Court’s Scheduling Order be extended

23   accordingly.

24   Dated: June 7, 2019                           Respectfully submitted,
25

26                                                 /s/ JARED WALKER
                                                   Jared T. Walker,
27                                                 Attorney for Plaintiff
28



                                STIPULATION FOR EXTENSION OF TIME
1    SO STIPULATED:

2
                                          McGREGOR W. SCOTT
3                                         United States Attorney

4

5     Dated:                        By:    /s/ Sharon Lahey*
                                          (*authorized by email on 6/7/2019)
6                                         Sharon Lahey
                                          Special Assistant United States Attorney
7                                         Attorneys for Defendant

8

9                                          ORDER
10   APPROVED AND SO ORDERED:

11

12   Dated: June 11, 2019

13

14

15   duval.2701

16

17

18

19

20

21

22

23

24

25

26
27

28
                                            -2-
                            STIPULATION FOR EXTENSION OF TIME
